                  IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                                 NO. 5:20-CV-00526-FL

UNITED STATES OF AMERICA,               )
                                        )
                    Plaintiff,          )
                                        )     DEFAULT JUDGMENT
              v.                        )     OF FORFEITURE
                                        )     (FED. R. CIV. P. 55(b))
$79,500.00 IN U.S. CURRENCY             )
                                        )
                    Defendant.          )



      This matter is before the Court on Plaintiff United States of America’s Motion

for Default Judgment against the Defendant.        It appears from the record that

Plaintiff provided direct notice of this in rem forfeiture matter to known claimants

and separately published the requisite notice on an official internet government

forfeiture site in accordance with Supplemental Rule G(4) of the Supplemental Rules

of Admiralty or Maritime Claims and Asset Forfeiture (the “Supplemental Rules”).

Accordingly, with due notice having been provided by the United States as required

under the Supplemental Rules, the Court finds that:

      1.      Process was duly issued in this cause and the Defendant was duly served

by the United States Marshals Service pursuant to said process;

      2.      No person has filed any claim to the Defendant nor answer to the

Plaintiff’s Complaint within the time fixed by law and in accordance with the

requirements of the Supplemental Rules;




           Case 5:20-cv-00526-FL Document 11 Filed 04/21/21 Page 1 of 2
       3.      On April 6, 2021, this Court entered Default in this action at Docket

Entry 8; and

       4.      The well-pled allegations of the Complaint in respect to the Defendant

is taken as admitted, as no one has appeared to deny the same.

       Based upon the above findings, it is hereby

       ORDERED AND ADJUDGED that:

       1.      Default judgment be and the same is hereby entered against the

Defendant;

       2.      All persons claiming any right, title, or interest in or to the said

Defendant are held in Default;

       3.      The Defendant is forfeited to the United States of America for

disposition according to law;

       4.      The United States shall have clear title to the Defendant and may

warrant good title to any subsequent purchaser or transferee pursuant to 21 U.S.C.

§ 853(n)(7); and

       5.      Upon the entry of this judgment, the Clerk of Court is DIRECTED to

close this case.
                       21stday of ___________________,
       SO ORDERED this ___           April             2021.




                                  __________________________________________
                                  LOUISE W. FLANAGAN
                                  UNITED STATES DISTRICT JUDGE

                                           2


            Case 5:20-cv-00526-FL Document 11 Filed 04/21/21 Page 2 of 2
